DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weichel (DE 3236862) in view of Grellner (US 20020053614) further in view of Collibault (FR 2741507) and further in view of Simon (US 20140209713).
Regarding claim 1, Weichel discloses a hay bale feeder (Fig. 1-3) comprising: a frame (3, 7) having a substantially square shape; a pair of spaced apart drum assemblies ([0020] two drums 9) fixed to a front ([0013] & see annotated figure below: fixed to the front of frame 7 and 3) of the frame, the pair of spaced apart drum assemblies each including: a drum (9) being oriented horizontally and having a plurality of protrusions (10, 11); and a motor ([0020] 9 driven by gear 20 and PTO shaft 19 – “PTO” is power take-off i.e. motor) adapted to rotate the drum; a support arm (5) removably coupled (examiner interprets that all parts are removable unless they were made together as uniform integral parts) to a back (where 4 is located) of the frame, the support arm adapted to provide support under (see Fig. 1) a square hay bale (22); wherein (i) the square hay bale is adapted to be gravity fed (slope made by 6 feeds the bale to the drums) to the drums of the pair of spaced apart drum assemblies, and (ii) the square hay bale is adapted to be passed between the drums (examiner notes that unless two drums are perfectly touching without the protrusions, the bale material will pass between the drums).  

    PNG
    media_image1.png
    641
    675
    media_image1.png
    Greyscale

Although Weichel discloses a pair of power lift 2 connected to a front (left part of the frame) of the frame, Weichel is silent to a three point tractor hitch located proximate the frame.
Grellner teaches a similar hay bale feeder (Fig. 1) comprising a three point tractor hitch ([0034] first sentence). Grellner also teaches that the bale feeder can be mounted on the three-point hitch or any other similar attachment means.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the power lift 2 of Weichel with the three point tractor hitch as taught by Grellner because the two attachment means are art-recognized equivalents at the time the invention was made. Substituting the parts which provide the same function (i.e. attaching the bale feeder to a vehicle) would be within the level of ordinary skill in the art. 
Weichel fails to disclose wherein each of the drums are oriented vertically.
	Collibault teaches a hay bale feeder (Fig. 1-3) comprising: a pair of spaced apart drum assemblies (3 and 3’) fixed to a frame (see Fig. 3), the pair of space apart drum assemblies each including: a drum having a plurality of protrusions; and a motor (34) adapted to rotate the drum; wherein each of the drums are oriented vertically (see Fig. 1-3: 3 and 3’ are vertically oriented), and the bale material is adapted to be passed between (see Fig. 3: gap between 3 and 3’ will allow bale to pass between the drums) the drums.
	Since both references are concerned with using two drums to distribute bale, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Weichel’s drums to be oriented vertically as taught by Collibault because horizontal and vertical drums were art-recognized equivalents at the time the invention was made. Substituting the parts which provide the same function (distributing bale) would be within the level of ordinary skill in the art.
Although Weichel discloses the support arm 5, it fails to disclose a pair of support arms.
Simon teaches a similar material feeder (Fig. 2C) comprising: a pair of support arms (shown below) adapted to provide support under (see Fig. 2C) a material to be fed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the hay bale feeder of Weichel with an additional support arm as taught by Simon in order to balance the weight of the material and to reduce stress on the support arm caused by the weight of the material on the feeder.

    PNG
    media_image2.png
    441
    701
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a hay bale feeder comprising "..., wherein the pair of support arms each include: … a bale support member having a substantially "L" cross-section, a lower portion of the bale support member adapted to provide the support under the square hay bale…" as set forth in claim 2 and 7. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 2-7 are deemed patentable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a hay bale feeder comprising "...the pair of support arms adapted to provide support under a square hay bale…" as set forth in claim 8. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Examiner notes that applicant’s arguments, see Remarks, filed 05/17/2022, with respect to claim 8 have been fully considered and are persuasive. Accordingly claims 8-10 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725